Reasons for allowance




1.	Claims1-14 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
													

The closest prior art Yung(US 7778194)  explains  a flow-aware process that classifies data flows and maintains one or more measurement variables based on the identified traffic class. A packet processor receives a data packet and determines whether a flow object has already been created for the flow to which the data packet is a part. A flow object, in one implementation, is a data structure including fields whose values characterize various attributes of the flow, including source and destination IP addresses, port numbers, traffic class identifiers and the like. A flow object can also include other attributes, such as packet count, byte count, first packet time, last packet time, etc. If a flow object is not found, packet processor constructs a new flow object. one level a traffic class may be configured to define a particular user group or subnet, while additional child traffic classes can be configured to identify specific application traffic associated with the user group or subnet. In one embodiment, the root traffic classifications are "/inbound/" and "/outbound/" data flows.  Kuik (2010/0054129) explains congestion avoidance concerns preventing a queue from filling to allow room for high priority traffic to enter a queue. A virtual switch may be controlled to selectively provide congestion Rajan (2018/0159801)  explains control data flows through SFCs, network controller maintains classification tables, forwarding tables, and processing tables. The classification tables include rules to identify SFC IDs and SFC metadata for ingress user data packets. The classification tables also include rules to reclassify user data packets with new SFC IDs and metadata. For example, a classification table may correlate individual Layer 3 IP prefixes with individual SFC IDs and correlate individual Layer 4 IP ports to individual media types. Also, a classification table may correlate an SFC ID and metadata to a new SFC and new metadata for SFC reinsertion. Network controller transfers the classification tables to data classifiers. Ghallagher(US 9320019) explains the channel information in the channel map may be utilized to control handoff of the WiFi enabled communication devices from one WiFi access point to another WiFi access point. The channel information in the channel map may also be utilized to configure one or more lanes or physical channels in the full spectrum capture WiFi AP and/or router device to take advantage of the captured spectrum in order to accommodate or facilitate QoS, various types and classes of traffics and so on. In some embodiments of the invention, the firmware layer and/or the software layer  may be operable to assign one or more lanes as a common lane for handling certain kinds of traffic and one or more lanes as dedicated or broadcast lanes for handling certain kinds of traffic. The information in the channel map may be utilized to prioritize and/or rank channels base on various characteristics such as availability, noise, interference, fading and blocker information as well as other characteristics. Exemplary parameters that may be utilized to specify the characteristics for a channel may comprise, SNR, SINR, CINR, signal strength indicator (SSI), packet rate, bit error rate and so on. The WiFi Bajpai et al(US 2009/0227278) explains sockets module  provides an application programming interface (API) through which the application of the client or server device may access the network, including the establishment of connections and transfer of data over such connections. Such an interface is often facilitated by way of a set of function calls provided by the sockets module, , and explained in greater detail below. Generally, a "socket" is an endpoint of a communication path through the network defined by a node address (such as an IP address) and a port number. The sockets module  allows the application  to create one or more such sockets, request a connection to another node using the socket, transmit and/or receive data via the socket, free the socket, and other applicable tasks. Accordingly, the sockets module implements many of the operations discussed in greater detail below concerning establishment and termination of one or more connections by way of a packet-based handshaking protocol using a connectionless transport layer protocol, retransmission of lost handshaking packets, and other functionality.
	
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  establishing a connection with a first real-time communication or real-time engagement (RTC/RTE) device over said socket: 3) receiving a set of inbound data packet classification identifiers from said first RTC/RTE device: 4) receiving a set of outbound data packet classification identifiers from said first RTC/RTE device: 5) providing said set of inbound data packet classification identifiers to a hardware data packet classifier: 5) providing said set of outbound data packet classification identifiers to a 
8} applying said set of inbound data packet classification identifiers to said set of inbound data packets by said hardware data packet classifier to generate a set of classified inbound data packets: 9) assigning a same priority to data packets of a same class within said set of classified inbound data packets to generate a set of prioritized inbound data packets: 10) scheduling said set of prioritized inbound data packets for transmission, thereby forming a set of scheduled inbound data packets; 11) forwarding said set of scheduled inbound data packets to a wireless network interface for transmission to said first RTC/RTE device: 12) receiving a set of outbound data packets from said first RTC/RTE device from said wireless network interface: 13) applying said set of outbound data packet classification identifiers for said set of outbound data packets by said hardware data packet classifier to generate a set of classified outbound data packets:
14) assigning a same priority for data packets of a same class within said set of classified outbound data packets for generate a set of prioritized outbound data packets:
15) scheduling said set of prioritized outbound data packets for transmission, thereby forming a set of scheduled outbound data packets: and
18) forwarding said set of scheduled outbound data packets to said wired network interface for transmission to said second RTC/RTE device.

Further regarding claim 8 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: establish a connection with a first real-time communication of real-time engagement (RTC/RTE) device over said socket; c. receive a set of inbound data packet classification identifiers from said first RTC/RTE device: d. receive a set of 
assign a same priority to data packets of a same class within said set of classified inbound data packets to generate a set of prioritized inbound data packets:
i. schedule said set of prioritized inbound data packets for transmission, thereby forming a set of scheduled inbound data packets;
|. forward said set of scheduled inbound data packets to a wireless network interface for transmission to said first RTC/RTE device:
receive a set of outbound data packets from said first RTC/RTE device from said wireless network interface, wherein said hardware data packet classifier applies said set of outbound data packet classification identifiers to said set of outbound data packets by said hardware data packet classifier for generate a set of classified outbound data packets;
i assign a same priority for data packets of a same class within said set of classified outbound data packets for generate a set of prioritized outbound data packets:
m. schedule said set of prioritized outbound data packets for transmission, there by forming a set of scheduled outbound data packets; and n. forward said set of scheduled outbound data packets to said wired network interface for transmission to said second RTC/RTE device,



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.